Title: To Alexander Hamilton from Edward Carrington, 19 May 1794
From: Carrington, Edward
To: Hamilton, Alexander



District of Virga. RichmondMay 19. 1794
Sir,

Yours of the 8th. Instant covering a letter for Mr. Augustine Davis the post Master at this place was recd. two posts ago, and was instantly delivered to himself by my own hands.
Yours of the same date directing that the Expences incurred in forwarding your letters of the 26th March & 18th April to sundry Collectors of the Customs in this district, are to constitute charges against the public has also been received. I do not however understand you that I am, in the present situation of the Vouchers, to debit the amount in my Revenue Accounts, but that my Acct. for the expenditures is to be specially audited & passed at the Treasury, as that of any other individual would, for a like service. You will therefore receive inclosed the Acct. with the Necessary Vouchers.
Having, in mine of the 18th of March, made you a communication concerning the requisition of Mr. Hopkins for about 15000 dols. for the Int. of the public debt becoming due on the 1st apl. it occurs now that it is at least not improper, to inform you, that he afterwards reduced the requisition to 11400. This now has been for some time paid, and you will no longer consider the sums appearing on my weekly reports, as destined to that demand.
I am very respectfully   Sir   Your most Ob st

Ed CarringtonSupr D.V.
A. Hamilton Esq

